Citation Nr: 9915356	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound, to include an injury to Muscle 
Group VII, traumatic arthritis of the left wrist, ulnar and 
median nerve involvement, and status post carpal tunnel 
release.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1949. 

At the August 1997 hearing held at the RO before a traveling 
member of the Board of Veterans' Appeals (Board), the 
representative raised the issue of entitlement to special 
monthly compensation for loss of the use of the left hand.  
See Hearing Transcript (T.) 12.  This issue is not ripe for 
appellate review.  It is referred to the RO for appropriate 
action. 

In a December 1998 rating decision, service connection was 
granted for ulnar and median nerve involvement and carpal 
tunnel syndrome as residuals of the inservice gunshot wound.  
Therefore, the issue is as stated on the title page.


REMAND

On an April 1997 VA fee-basis orthopedic examination, it was 
noted that, when the veteran made a fist, his fingernails 
missed the palm by half an inch.

In November 1997, the Board remanded this claim to determine, 
inter alia, what extent, if any, the limitation of motion in 
the digits of the left hand was due to the service-connected 
disability as opposed to a nonservice-connected disability.  
As noted above, the veteran's service-connected disability 
now includes ulnar and median nerve involvement, for which a 
higher rating is possible under Diagnostic Codes 8516 and 
8517.  38 C.F.R. § 4.124a.  

On a November 1998 VA fee-basis examination, the examiner 
reported the range of motion for the distal interphalangeal 
joints and the proximal interphalangeal joints of the digits 
of the left hand.  The examiner indicated that there was 
limitation of motion in the left wrist and hand that was due 
to the inservice gunshot wound.  However, the examiner did 
not specify the symptoms as discussed in the rating criteria.  
Therefore, that examination was inadequate for rating 
purposes.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
who afforded him treatment for a left 
wrist and hand disorder since July 1998.  
After obtaining the necessary permission 
from the veteran, the RO should attempt 
to obtain copies of all treatment records 
since July 1998 and associate them with 
the claims folder.

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist in order to determine the 
nature and degree of severity of the 
residuals of the inservice gunshot wound.  
It is essential that the claims folder 
and a copy of this remand be given to the 
examiner for review in conjunction with 
the examination.  All necessary and 
medically appropriate tests should be 
conducted.  Range of motion tests for the 
left wrist and the digits of the left 
hand should be performed.  For each 
digit, the examiner should specifically 
note the amount of motion that is 
possible toward touching the median 
transverse fold of the left palm.  In 
other words, if a digit cannot touch the 
median transverse fold of the left palm, 
the examiner should indicate, in terms of 
inches or centimeters, the amount of the 
limitation of motion.  The examiner 
should note, to what extent, any 
limitation of motion in the left wrist 
and the digits of the left hand is due to 
the inservice gunshot wound instead of a 
nonservice-connected disability.  

The examiner should also specify whether 
the left hand is inclined to the ulnar 
side; the index and middle fingers are 
more extended than normally; whether 
there is considerable atrophy of the 
muscles of the thenar eminence; if the 
thumb is in the plane of the hand (ape 
hand); whether pronation is incomplete 
and defective; whether there is absence 
of flexion of the index finger and feeble 
flexion of the middle finger; if the 
veteran cannot make a fist; whether the 
index and middle fingers remain extended; 
if the veteran cannot flex distal phalanx 
of the thumb; if there is defective 
opposition and abduction of the thumb at 
right angles to the palm; whether there 
is flexion of the wrist that is weakened; 
and if there is pain with trophic 
disturbances as a result of the service-
connected median nerve injury. 

The examiner should also specify if the 
veteran has "griffin claw" deformity 
due to flexor contraction of the ring and 
little fingers; atrophy that is very 
marked in the dorsal interspace and 
thenar and hypothenar eminences; whether 
there is loss of extension of the ring 
and little fingers so that the veteran 
cannot spread the fingers (or reverse), 
cannot adduct the thumb; or if there is 
weakened flexion of the wrist as a result 
of the service-connected ulnar nerve 
injury.   

The rationale for any opinion should be 
stated in full.

3.  The RO should review the examination 
report to ensure that it is in full 
compliance with this remand, including 
all of the requested findings and 
opinions.  If it is not, the report 
should be returned to the examiner for 
corrective action.

4.  After completion of the above 
requested development to the extent 
possible, the RO should again review the 
claim with consideration to Esteban v. 
Brown, 6 Vet. App. 259 (1994) and 
38 C.F.R. §§ 3.321, 4.55, 4.71a, 4.124a, 
Diagnostic Codes 5216-5223, 5307, 8515, 
8516 (1998).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and should be given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
No action is required of the veteran until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

